Citation Nr: 1029604	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a right elbow and arm 
condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active military service from March 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.

In a March 2007 decision, the Board denied the claims on appeal.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a June 2009 
Memorandum Decision, the Court vacated and remanded the foregoing 
issues.  Specifically, the Court decision ordered the Board to 
obtain a VA examinations for claims seeking service connection 
for the right shoulder, right arm, and right elbow disabilities, 
citng primarily McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
issued well after the RO's determination in this case.

For the claim seeking service connection for the neck, the Court 
ordered the Board to obtain updated VA treatment records for 
consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Veterans Claims Assistance Act of 2000 (VCAA) provides that VA 
has a duty to assist the claimant in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, the Veteran indicated that VA has not obtained VA 
treatment records dated subsequent to May 23, 2003.  Accordingly, 
the Board finds that all VA treatment records dated since May 23, 
2003 should be obtained and associated with the claims file.

The Veteran seeks service connection for a right shoulder, right 
arm, and right elbow disability.  Service treatment records show 
that the Veteran was treated for the claimed disabilities during 
service; however a VA examination has not been conducted to 
determine the nature and etiology of the current disabilities and 
their relationship to service.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.

Under the circumstances of this case and per the order of the 
Court, the Board finds that the issues of service connection for 
the right shoulder, right arm, and right elbow disabilities must 
be remanded for VA examinations to determine whether the 
Veteran's current disabilities, if any, are related to injuries 
suffered during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with 
the claims file all outstanding VA outpatient 
treatment records and any other treatment 
record identified by the Veteran.  The RO 
should specifically obtain VA treatment 
records from May 2003 to present that have 
not already been associated with the claims 
file.

2.  After obtaining the VA treatment records, 
schedule the Veteran for a VA examination to 
determine the etiology of his right shoulder, 
right arm, and right elbow disabilities.  The 
claims file and a copy of this remand must be 
provided to the examiner and the examiner 
must indicate review of these items in the 
examination report.

The examiner should diagnose any pertinent 
pathology of the right arm, right shoulder, 
and right elbow and express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any current 
disabilities at issue were incurred in or 
aggravated as a result of the Veteran's 
military service.  The examiner must 
specifically address: (1) the right arm; (2) 
the right shoulder; and (3) the right elbow 
in the opinion.

Any opinion expressed must be accompanied by 
a complete rationale.

3.  If the updated VA treatment records 
indicate a possible nexus between the neck 
disability and service, a VA examination 
should be scheduled to determine the nature 
and etiology of the disability.  If a VA 
examination is warranted, the claims file 
must be provided to the examiner and the 
examiner must indicate review of the claims 
file in the examination report.

The examiner should diagnose any pertinent 
pathology of the neck and express an opinion 
as to whether it is at least as likely as not 
(50 percent probability or more) that the 
neck disability was incurred in or aggravated 
as a result of the Veteran's military 
service.

Any opinion expressed must be accompanied by 
a complete rationale.

4.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal are 
not granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the Veteran 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


